     Case 3:20-cv-00054 Document 24 Filed 06/16/20 Page 1 of 3 PageID #: 117



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


ROBERT EUGENE WILSON,

                               Plaintiff,

v.                                                     CIVIL ACTION NO. 3:20-0054

TWITTER,

                               Defendant.


                          MEMORANDUM OPINION AND ORDER

       This pro se suit arises out of defendant Twitter’s suspension of several accounts opened by

plaintiff Robert Wilson. See ECF No. 2. Wilson used Twitter to insult gay, lesbian, bisexual, and

transgender people, so Twitter suspended at least three of his accounts for violating the company’s

terms of service, specifically its rules against hateful conduct. ECF No. 22, at 1–2. Wilson then

sued Twitter, alleging that the company suspended his accounts based on his heterosexual and

Christian expression in violation of the First Amendment, 42 U.S.C. § 1981, and Title II of the

Civil Rights Act of 1964. Id. at 3. He also alleged “legal abuse” by Twitter. Id. at 5.

        In her very thorough Proposed Findings and Recommendations (“PF&R”), Magistrate

Judge Cheryl A. Eifert explains why Wilson’s claims are baseless. Wilson has no First Amendment

claim against Twitter because Twitter is a private actor. Id. at 7–11. He has no claim under § 1981

because he does not allege racial discrimination. Id. at 11–13. His Civil Rights Act claim fails for

at least three reasons. First, only injunctive relief is available under Title II, not damages as Wilson

seeks. Id. at 21–22. Second, Section 230 of the Communications Decency Act bars his claim. Id.

at 22–27; 47 U.S.C. § 270. And third, Title II does not prohibit discrimination on the basis of sex
    Case 3:20-cv-00054 Document 24 Filed 06/16/20 Page 2 of 3 PageID #: 118



or sexual orientation, and Wilson asserted no facts showing Twitter acted in a discriminatory

manner in enforcing its generally applicable rules. ECF No. 22, at 27–32. Finally, Wilson also

failed to allege any conduct by Twitter that could plausibly amount to “legal abuse.” Id. at 32–33.

       Wilson filed objections to the PF&R. See ECF No. 23. The Court must now review those

portions of the Magistrate Judge’s findings “to which objection is made.” 28 U.S.C. §

636(b)(1)(C). The Court need not review factual and legal conclusions to which a party does not

object. Thomas v. Arn, 474 U.S. 140, 150 (1985). Nor must the Court review de novo “general and

conclusory” objections; instead, objections must raise specific errors in the PF&R. McPherson v.

Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir. 1982)). The Court possesses wide discretion to “accept, reject, or modify, in whole or in

part, the findings or recommendations” of the Magistrate Judge. 28 U.S.C. § 636(b)(1)(C).

       Wilson’s objections mostly contain general frustrations. See ECF No. 23. He decries

Twitter’s refusal to allow him to create subsequent accounts, and he expresses his difficulty in

finding caselaw to support his claims. Id. at 2, 4–5. The Court identifies only one specific objection

to the PF&R. Wilson argues the Court should not dismiss his First Amendment claim because

Twitter is a publicly-traded company, not a “private company.” Id. at 1. He misunderstands the

relevant distinction. The First Amendment’s protection of free speech “is a guarantee only against

abridgment by government, federal or state.” Hudgens v. N.L.R.B., 424 U.S. 507, 513 (1976)

(emphasis added). A publicly-traded company is “public” only in the sense that anyone who

purchases stock may become a shareholder. A publicly-traded company is not an extension of the

government, so Twitter’s decision to censor speech does not implicate the First Amendment’s

protection against government censorship. See Davison v. Facebook, Inc., 370 F. Supp. 3d 621,

629 (E.D. Va.), aff’d, 774 F. App’x 162 (4th Cir. 2019) (“Under these circumstances, Facebook



                                                 -2-
    Case 3:20-cv-00054 Document 24 Filed 06/16/20 Page 3 of 3 PageID #: 119



cannot be deemed a state actor. For that reason, Facebook has, as a private entity, the right to

regulate the content of its platforms as it sees fit.”); Freedom Watch, Inc. v. Google, Inc., 368 F.

Supp. 3d 30, 40 (D.D.C. 2019) (“Facebook and Twitter . . . are private businesses that do not

become ‘state actors’ based solely on the provision of their social media networks to the public.”).

       Finding no valid objections, the Court ADOPTS AND INCORPORATES HEREIN the

PF&R. Accordingly, the Court GRANTS Twitter’s Motion to Dismiss, ECF No. 14, and

DISMISSES this case from the Court’s docket. The Court DIRECTS the Clerk to send a copy of

this Memorandum Opinion and Order to counsel of record and any unrepresented parties.

                                              ENTER:         June 16, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -3-
